Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered October 3, 2002, which denied the petition brought pursuant to CPLR article 78, seeking to annul a determination of the New York State Division of Parole which denied him parole release, and dismissed the proceeding, unanimously dismissed as moot, without costs.
The appeal is moot because petitioner appeared before the Parole Board in 2003 and received another hearing, the only relief that petitioner could have received in the event that this Court found merit in his current appeal concerning his denial of parole in 2001 (see Matter of King v New York State Div. of Parole, 83 NY2d 788 [1994]; Matter of Patterson v New York State Div. of Parole, 298 AD2d 254 [2002], lv denied 100 NY2d 501 [2003]). In any event, we find that the Board properly considered the factors set forth in Executive Law § 259-i. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.